DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Regarding claim 5, this claim recites “…. wherein the weld advancing speed is 4 to 15 m/min.” and the term in bold should be changed to “a welding advanced speed” to avoid antecedence issue to the claim.
Regarding Claims 13 – 15, these claims are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 13 recites “…using a method according to one of the preceding claims” and it is not clear to which one of the preceding claims (1 – 12) the claim is dependent from. See MPEP § 608.01(n).  Accordingly, claims 13 – 15 are not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, this claim recites “…the welding filler rod is of the following composition:   
C = 0.80 – 2.28 x %C base material …” and it is unclear what is meant by “% C base material”.  The specification, in paragraph (0038), refers to the base material as a base material of the filler rod (0038) which is part of the total percentage of the filler wire and It is unclear what is meant by the carbon content of the filler rod being 0.8 to 2.28 times the carbon content of the base material as claimed (C = 0.80 – 2.28 x %C base material) as the base material is a component of the filler rod. Thus, For the purpose of this examination the term “C = 0.80 – 2.28 x %C base material” in claim 1 is interpreted to mean the total carbon content (C) of the welding filler rod is in the range of 0.80 – 2.28 % by mass.
Regarding claim 1, this claim recites” … in particular CMnB and CMn steel materials that can be hardened using the quench hardening method …” and the phrase " in particular " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, this claim recites “…a welding wire is used having a nickel content below 1% by mass.” And it is not clear whether the “welding wire” is the same “welding filler rod” recited in claim 1 or an additional welding wire, rendering the claim indefinite. Appropriate correction is required.
Regarding claim 3, this claim recites “the method according to claim 1, wherein the welding wire has a molybdenum content of 0.5 to 2% by mass.” and there is insufficient antecedent basis for the term “the welding wire” in the claim or claim 1 which this claim depends from.
Regarding claim 6, this claim recites “… wherein gap widths of 0 to 0.3 mm, in particular 0 to 0.1 mm, are set.”  and the phrase " in particular " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, this claim recites “…wherein the carbon content of the filler rod is set to C = 0.88 to 1.51 x C base material, preferably C = 0.90 to 1.26 x C base material, and particularly preferably 13 FH51.2HGK-01101 P293136USC = 0.90 to 1.17 x C base material.” and the phrases " preferably" and “particularly preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, this claim recites “…particularly preferably to a tensile strength of greater than 900 MPa, and in particular, a steel from the group of CMnB steels is used, for example 22MnB5 or 20MnB8.” and the phrases " “particularly preferably”, “in particular” and” for example” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d)
Regarding claim 9, this claim recites “…wherein a steel of the general alloy composition (in % by mass) is:” and the term “the general alloy composition” lacks antecedence rendering the claim indefinite.
Regarding claim 12, this claim recites “…particularly preferably 0.186 to 0.5082% by mass, and more particularly preferably between 0.20 and 0.257% by mass.” and the phrases " “particularly preferably” and “more particularly preferably” render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5 and 7 – 12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by VILA I FERRER et al. (US 2018/0236600 A1, priority date 12/ 18/ 2015), herein after called VILA I FERRER.
Regarding claim 1, VILA I FERRER discloses a method for welding steel sheets made of steel materials coated with an aluminum silicon anti-corrosion layer, in particular CMnB and CMn steel materials that can be hardened using the quench hardening method (a method for joining a first blank and a second blank, wherein one or both of the first blank and the second blank comprises a steel substrate with a coating of aluminum or aluminum alloy that prevent corrosion and oxidation damage e.g. an aluminum-silicon (AlSi) , (0011, 0020, claim1),  wherein a welding filler rod is used in the welding of the sheets and the welding filler rod is of the following
 composition:
	C = 0.80 – 2.28 x %C base material
	Cr = 8 – 20 %
Ni < 5%
Si = 0.2 – 3 %
Mn = 0.2 – 1 %
optionally Mo < 2%,  optionally V and/or W totaling <1% residual iron and unavoidable smelting-related impurities, with all indications expressed in % by mass (the filler wire may contain an austenite stabilizing element and has a composition in weight percentages of: 0% - 2.1% of carbon, 0%-1.3% of silicon, 0.5%-7% of manganese, 5%-22% of chromium, 1.0% - 9.9 % of nickel, 0%-0.4% of molybdenum, 0%-0.7% of Niobium, and the rest iron and unavoidable impurities, (0045 – 0048)).
Regarding claim 2, VILA I FERRER discloses the method according to claim 1, wherein a welding wire is used having a nickel content below 1% by mass (1.0% - 9.9 %of nickel by mass, (0045 – 0047)).  
Regarding claim 3, VILA I FERRER discloses the method according to claim 1, wherein the welding wire has a molybdenum content of 0.5 to 2% by mass (0%-0.4% of molybdenum by mass, (0045 – 0047).  
Regarding claim 4, VILA I FERRER discloses the method according to claim 1, wherein the sheets are laser butt welded (the two blanks are laser butt-joined, (0057, FIG.1A) 
Regarding claim 5, VILA I FERRER discloses the method according to claim 1, wherein the weld advancing speed is 4 to 15 m/min (Welding speed from 5 -12 m/min can be achieved, (0080)).  
Regarding claim 7, VILA I FERRER discloses the method according to claim 1, wherein the carbon content of the filler rod is set to C = 0.88 to 1.51 x C base material, preferably C = 0.90 to 1.26 x C base material, and particularly preferably 13 FH51.2HGK-01101 P293136USC = 0.90 to 1.17 x C base material (0% - 2.1% of carbon content by weight, (0045 – 0048)). 
Regarding claim 8, VILA I FERRER discloses the method according to claim 1, wherein for the base material, a steel is used, which is a boron manganese steel that can be hardened by means of an austenitization and quench hardening process, particularly preferably to a tensile strength of greater than 900 MPa, and in particular, a steel from the group of CMnB steels is used, for example 22MnB5 or 20MnB8 (Particularly, a high tensile strength is obtained when fillers containing austenite stabilizing materials are used. The tensile strength obtained could be compared with an unwelded Usibor products and a welded 22MnB5 uncoated boron products, (0079)).  
Regarding claim 9, VILA I FERRER discloses the method according to claim 1, wherein a steel of the general alloy composition (in % by mass) is: 
carbon (C) 0.03-0.6
manganese (Mn) 0.3-3.0 
aluminum (Al) 0.01-0.07 
silicon (Si) 0.01-0.8
chromium (Cr) 0.02-0.6
nickel (Ni) < 0.5
Titanium (Ti) 0.01 – 0.08
Niobium (Nb) < 0.1
Nitrogen (N) < 0.2
Boron (B) < 0.02
Phosphorus (P) < 0.01
Sulfur(S) < 0.01
molybdenum (Mo) < 1; and residual iron and smelting-related impurities is used as the base material (different examples of steel sheets that have general alloy composition (in % by mass): carbon (C) 0.20 – 0.25, manganese (Mn) 1.10 – 1.35,  aluminum (Al) = 0.04, silicon (Si) 0.15 - 0.35, chromium (Cr) 0.15 - 0.3, nickel (Ni) = 0.31, Titanium (Ti) 0.02 – 0.05, Nitrogen (N) < 0.009, Niobium (Nb) < 0.05, Boron (B) 0.002 – 0.004, Phosphorus (P) < 0.025, Sulfur(S) < 0.008, molybdenum (Mo) < 1 residual iron and smelting-related impurities, (0007 - 0013).  
Regarding claim 10, VILA I FERRER discloses the method according to claim 9, wherein a steel of the general alloy composition (in % by mass) is: 
carbon (C) 0.03-0.36
manganese (Mn) 0.3- 2.0 
aluminum (Al) 0.03-0.06 
silicon (Si) 0.01-0.20
chromium (Cr) 0.02-0.4
nickel (Ni) < 0.5
Titanium (Ti) 0.03 – 0.04
Niobium (Nb) < 0.1
Nitrogen (N) < 0.007
Boron (B) < 0.006
Phosphorus (P) < 0.01
Sulfur(S) < 0.01
molybdenum (Mo) < 1; and residual iron and smelting-related impurities is used as the base material (different examples of steel sheets that have general alloy composition (in % by mass): carbon (C) 0.20 – 0.25, manganese (Mn) 1.10 – 1.35,  aluminum (Al) = 0.04, silicon (Si) 0.15 - 0.35, chromium (Cr) 0.15 - 0.3, nickel (Ni) = 0.31, Titanium (Ti) 0.02 – 0.05, Nitrogen (N) < 0.009, Niobium (Nb) < 0.05, Boron (B) 0.002 – 0.004, Phosphorus (P) < 0.025, Sulfur(S) < 0.008, molybdenum (Mo) < 1 residual iron and smelting-related impurities, (0007 - 0013).   
Regarding claim 11, VILA I FERRER discloses the method according to claim 9, wherein a steel of the alloy composition C = 0.22, Si = 0.19, Mn = 1.22, P = 0.0066, S = 0.001, Al = 0.053, Cr = 0.26, Ti = 0.031, B = 0.0025, N = 0.0042, residual iron, and smelting-related impurities is used as the base material, with all of the above indications expressed in % by mass (different examples of steel sheets that have general alloy composition (in % by mass): carbon (C) 0.20 – 0.25, manganese (Mn) 1.10 – 1.35,  aluminum (Al) = 0.04, silicon (Si) 0.15 - 0.35, chromium (Cr) 0.15 - 0.3, nickel (Ni) = 0.31, Titanium (Ti) 0.02 – 0.05, Nitrogen (N) < 0.009, Niobium (Nb) < 0.05, Boron (B) 0.002 – 0.004, Phosphorus (P) < 0.025, Sulfur(S) < 0.008, molybdenum (Mo) < 1 residual iron and smelting-related impurities, (0007 - 0013).  
Regarding claim 12, VILA I FERRER discloses the method according to claim 9, wherein the filler rod has a carbon content in the range from 0.024 to 1.086% by mass, particularly preferably 0.186 to 0.5082% by mass, and more particularly preferably between 0.20 and 0.257% by mass (the filler wire has a composition in weight percentages of: 0% - 2.1% of carbon, (0045)).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over VILA I FERRER in view of Schmit et al. (US 2017/0120391 A1), herein after called Schmit.
Regarding claim 6, VILA I FERRER discloses the method according to claim 1, wherein the size of the weld zone corresponds to known tolerances of the blanks so that any gaps between the blanks to be appropriately filled during the welding (0026).
 VILA I FERRER does not explicitly teach gap widths of 0 to 0.3 mm, in particular 0 to 0.1 mm, are set.  
	However, Schmit that teaches a method for the fabrication of welded blanks from the aluminized steel sheets (0002), also teaches a gap width of 0.02 to 2 mm between the steel sheets to be welded, (0092 – 0093).
	This range of gap is ideally advantageous in making it possible for the laser beam to pass between the steel sheets and remove potential traces of aluminum that may have been on the secondary face while avoiding undesirable plastic deformation due to excessive thermal expansion of the steel sheets during the welding operation.
Therefore, it would have been obvious for one of ordinary ski in the art at the time of filling to select the gap width in the range of 0.02 to 2 mm in order to effectively remove impurities on the secondary faces by the laser beam and avoid undesirable plastic deformation due to excessive thermal expansion of the steel sheets during the welding operation.
Regarding claim 13, a sheet bar comprising a first steel sheet and a second steel sheet, which are welded to each other using a method according to one of the preceding claims (claim objected for improper multiple dependency - not treated on the merit).
Regarding claim 14, the sheet bar according to claim 13, wherein the steel sheets have different alloy compositions (claim objected for improper multiple dependency - not treated on the merit).
Regarding claim 15, a press hardened component, wherein a sheet bar according to claim 13 is subjected to a hot forming or cold forming and a subsequent press hardening (claim objected for improper multiple dependency - not treated on the merit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761